PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CARROLL MOORE,                           
                  Plaintiff-Appellant,
                 v.
CITY OF ASHEVILLE, NORTH
CAROLINA; JAMES L. WESTBROOK, JR.,               No. 04-1003
in his official capacity as the City
Manager of Asheville, North
Carolina; ASHEVILLE POLICE
DEPARTMENT,
                Defendants-Appellees.
                                         
            Appeal from the United States District Court
      for the Western District of North Carolina, at Asheville.
                Lacy H. Thornburg, District Judge.
                          (CA-03-218-1)

                      Argued: November 30, 2004

                      Decided: January 25, 2005

     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed and remanded by published opinion. Judge Niemeyer wrote
the opinion, in which Judge Luttig and Judge King joined.


                             COUNSEL

ARGUED: Mathew D. Staver, LIBERTY COUNSEL, Longwood,
Florida, for Appellant. Sharon Tracey Barrett, PATLA, STRAUS,
2                    MOORE v. CITY   OF   ASHEVILLE
ROBINSON & MOORE, P.A., Asheville, North Carolina, for Appel-
lees. ON BRIEF: Michael Schmidt, PATRICK HENRY JUSTICE
CENTER, Laurinburg, North Carolina; Erik W. Stanley, Rena M.
Lindevaldsen, Anita L. Staver, Joel L. Oster, LIBERTY COUNSEL,
Longwood, Florida, for Appellant. Curtis W. Euler, CITY ATTOR-
NEY’S OFFICE, Asheville, North Carolina, for Appellees.


                              OPINION

NIEMEYER, Circuit Judge:

   Carroll Moore, a carpenter from Tuckasegee, North Carolina, regu-
larly engages in street preaching in Asheville, North Carolina, and
elsewhere. In March and again in April 2003, Moore was cited for
violations of Asheville’s noise ordinance, Asheville, N.C. Code of
Ordinances § 10-84, when his preaching allegedly interfered with per-
mitted events taking place in Asheville’s public forums. In both
instances, Moore paid fines, which he did not appeal administratively
or to the state courts. Rather, after the time for exhausting state reme-
dies apparently had expired, he commenced this action against the
City of Asheville and its officials under 42 U.S.C. § 1983, alleging
that his conduct was protected by the First and Fourteenth Amend-
ments to the U.S. Constitution and that Asheville’s noise ordinance,
as well as related ordinances, was unconstitutional both on its face
and as applied to his circumstances. He seeks a declaratory judgment,
injunctive relief, and damages.

   The district court denied the defendants’ motion to dismiss but
stayed the proceedings "pending the outcome o[f] state court proceed-
ings," based on the doctrine of Younger v. Harris, 401 U.S. 37 (1971)
(holding that a federal court should generally refrain from intervening
in ongoing state criminal proceedings), and its progeny.

   Although this case raises an issue not directly addressed by Youn-
ger or its progeny, or heretofore by our court, it presents the same
concerns for federalism and comity that animate established Younger
jurisprudence, and therefore we conclude, as a "necessary concomi-
tant" of Younger, that abstention was appropriate. See Huffman v.
                     MOORE v. CITY      OF   ASHEVILLE                 3
Pursue, Ltd., 420 U.S. 592, 608 (1975). In particular, we hold that a
defendant to a coercive state administrative proceeding must exhaust
his state administrative and judicial remedies and may not bypass
them in favor of a federal court proceeding in which he seeks effec-
tively "to annul the results" of a state administrative body. Id. at 608-
09; see also Ohio Civil Rights Comm’n v. Dayton Christian Schools,
Inc., 477 U.S. 619, 627 (1986) (applying Younger to state administra-
tive proceedings). Accordingly, we affirm the district court’s applica-
tion of the Younger doctrine to the circumstances of this case, and,
because state proceedings have concluded, we remand this case to the
district court with instructions to dismiss the complaint in its present
form.

                                    I

   Moore has spent his weekends over the past seven years preaching
the Christian Gospel on streets, sidewalks, and other public rights-of-
way in North Carolina. On two occasions, while preaching in public
forums in the City of Asheville, Moore was cited by police officers
for violating Asheville’s noise ordinance.

   Asheville’s noise ordinance prohibits activity "on any premises or
public area in the city, which activity produces or constitutes a noise
disturbance on occupied neighboring premises or public area." Ashe-
ville, N.C., Code of Ordinances § 10-83. The ordinance defines "noise
disturbance" as "any unreasonably loud and raucous sound or noise
which: (1) Endangers or injures the health or safety of humans or ani-
mals; (2) Endangers or injures personal or real property; or (3) Dis-
turbs a reasonable person of normal sensitivity." Id. § 10-82. In
addition to the general prohibition against noise disturbances, the
ordinance outlaws specific activities that tend to "produce unreason-
ably loud and raucous noises," including "[s]treet vending or ped-
dling" and "[t]he use of any drum, loudspeaker or other instrument or
device for the purpose of attracting attention by creation of noise to
any performance, show, or sale or display of merchandise." Id. § 10-
84.

  An individual charged under and found to have violated the noise
ordinance can appeal to the Noise Ordinance Appeals Board, id. § 10-
86, and the decision of the Appeals Board can be appealed further to
4                    MOORE v. CITY   OF   ASHEVILLE
the City Manager, id. Finally, North Carolina common law allows
judicial review of the City Manager’s decision by a writ of certiorari
issued by a state Superior Court. See Russ v. Bd. of Educ., 59 S.E.2d
589, 591 (N.C. 1950).

   Moore received the first of his citations on March 29, 2003, when
he began preaching near Pritchard Park while a permitted peace rally
was taking place. An Asheville police officer told Moore that he
would need to leave the area and move to the other side of the street.
Moore proceeded across the street, as directed, but he continued to
preach to the crowd attending the peace rally. The officer then cited
Moore for engaging in "street vending or peddling" so as to cause a
noise disturbance, in violation of Asheville Ordinance § 10-84. The
citation assessed a $50 fine, which Moore paid without challenging
the citation.

   Moore received his second citation on April 19, 2003, when he
preached near City County Plaza, where a permitted event was taking
place. This citation charged that Moore was "causing [a] disturbance
by shouting a[nd] yelling at [the] crowd during [a] permitted event."
He was again charged under the noise ordinance, this time for using
a "drum, loudspeaker or other instrument or device for the purpose of
attracting attention by creation of noise to any performance, show, or
sale or display of merchandise." Because it was Moore’s second vio-
lation of the noise ordinance, the citation assessed a fine of $100.
Moore appealed this citation to the Noise Ordinance Appeals Board,
as authorized by Asheville Ordinance § 10-86. After the Board
affirmed the violation, Moore paid the $100 fine and sought no fur-
ther review of the citation.

  Rather than pursuing further his rights of state administrative
appeal and judicial review, Moore apparently let the times for taking
appeal from his citations lapse,1 and he commenced this action in fed-
    1
   The record is not completely clear as to the status of Moore’s right
to appeal his second citation at the time he commenced this action on
August 28, 2003. The noise ordinance gave Moore 15 days from the date
of the citation (April 19, 2003) to seek review from the Appeals Board.
The ordinance also specifies that Appeals Board hearings shall occur
                      MOORE v. CITY   OF   ASHEVILLE                    5
eral court on August 28, 2003. In his complaint, which names the City
of Asheville, its City Manager, and its police department as defen-
dants, Moore facially challenges the constitutionality of Asheville’s
noise ordinance and related ordinances and challenges the noise ordi-
nance as applied to him in March and April 2003. He alleges that the
ordinances violated and continue to violate his freedom of speech, his
right peaceably to assemble, and his right to the free exercise of reli-
gion, as secured by the First and Fourteenth Amendments.

   In his complaint, Moore recites the defendants’ actions on both
March 29, 2003 and April 19, 2003, when he was cited for violations
of the noise ordinance, and he alleges that he continues to engage in
street preaching and "fears repeated civil or criminal citations." He
alleges further that Asheville’s "Noise Disturbance Policy, as applied,
has caused and will continue to cause, [him] to suffer actual and
impending irreparable injury and damage" and that he has incurred
"constitutional and monetary damages as a result of Defendants’
actions." The resulting damages, he alleges, were both "direct and
consequential." For relief, Moore requests an injunction prohibiting
the defendants "from enforcing the policies against Plaintiff"; a
declaratory judgment declaring that the noise ordinance is invalid on
its face and "as applied by Defendants insofar as it prohibits Plaintiff
from street preaching"; and an award of "such damages as are reason-
able and just under the circumstances as a direct and proximate result
of the Defendants’ violations of Plaintiff’s constitutional rights." In
addition to challenging the noise ordinance, Moore also facially chal-
lenges related statutes that were not enforced against him, including
Asheville’s public speaking and picketing ordinances.

  On the City of Asheville’s motion to dismiss, the district court dis-
missed the claims against the City Manager because they were redun-

within 15 days of the notice of appeal and that "decisions shall be issued
and served within ten days of the hearing." Asheville, N.C., Code of
Ordinances § 10-86(e)(1). Under that schedule, therefore, Moore’s 10-
day period to appeal to the City Manager would have expired sometime
in late June 2003. We cannot presume with certainty, however, that the
schedule established by the ordinance was in fact followed because the
ordinance gives the Appeals Board the power to extend, by order, "[t]he
times for conducting hearings and issuing decisions." Id.
6                    MOORE v. CITY      OF   ASHEVILLE
dant with claims against the City itself and the claims against the
Asheville Police Department because, under North Carolina law, the
department is not a person capable of being sued. It also dismissed the
claims challenging the public speaking and picketing ordinances
because Moore failed to demonstrate a "credible threat of prosecu-
tion" under them. The court, however, denied the motion to dismiss
the remainder of the complaint against the City, concluding rather
that, under the holding of Younger v. Harris, it should abstain from
determining Moore’s remaining claims against the City. Accordingly,
the court stayed the case "pending the outcome of the state proceed-
ings." By this time, it was certain that no state proceedings were
pending and that the times for appealing the citations had elapsed.

   From the district court’s November 13, 2003 order, Moore filed
this appeal, challenging only the district court’s order staying his
claims against the City under the Younger doctrine.

                                   II

   Because the district court stayed Moore’s claims, rather than dis-
missing his complaint, we initially must consider whether the district
court’s November 13, 2003 order is a final judgment so as to give us
jurisdiction over Moore’s appeal. Section 1291 of Title 28 grants
courts of appeals appellate jurisdiction over "final decisions of the
district courts," and a "final decision" is one that "ends the litigation
on the merits and leaves nothing for the [district] court to do but exe-
cute the judgment." Catlin v. United States, 324 U.S. 229, 233 (1945).
In Quackenbush v. Allstate Insurance Co., 517 U.S. 706, 713 (1996),
however, the Supreme Court held that a district court order that stayed
federal court proceedings pending the outcome of state court proceed-
ings was immediately appealable even though it did not fit comfort-
ably within the definition of a final judgment. The finality of the order
entered in this case is yet more certain because the effect of the dis-
trict court’s order to stay, pending the outcome of a state proceeding,
effectively ended the litigation in view of the facts that no state court
proceedings were pending at the time of the district court’s order and
the administrative "judgments" were no longer appealable.

   Accordingly, we conclude that we have jurisdiction to review the
district court’s order.
                     MOORE v. CITY       OF   ASHEVILLE                 7
                                   III

  Stated simply, the Younger v. Harris doctrine holds that

    a federal court should abstain from interfering in a state pro-
    ceeding, even though it has jurisdiction to reach the merits,
    if there is (1) an ongoing state judicial proceeding, instituted
    prior to any substantial progress in the federal proceeding;
    that (2) implicates important, substantial, or vital state inter-
    ests; and (3) provides an adequate opportunity for the plain-
    tiff to raise the federal constitutional claim advanced in the
    federal lawsuit.

Nivens v. Gilchrist, 319 F.3d 151, 153 (4th Cir. 2003) (citing Middle-
sex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,
432 (1982)).

   In Younger itself, after the plaintiff had been indicted under the
California State Syndicalism Act but before he was tried, the plaintiff
filed a federal action seeking to enjoin the state proceedings on the
ground that the Syndicalism Act violated the U.S. Constitution. After
the lower federal courts enjoined the state court proceedings, the
Supreme Court reversed and instructed that "the normal thing to do
when federal courts are asked to enjoin pending proceedings in state
courts is not to issue such injunctions" unless the federal plaintiff
demonstrates either that he will suffer irreparable injury that is "both
great and immediate" or that the state statute is "flagrantly and
patently" unconstitutional. Younger, 401 U.S. at 45, 53. Relying on
equitable principles, the Supreme Court concluded that the federal
plaintiff seeking the equitable remedy of an injunction failed to dem-
onstrate that the state proceedings threatened him with injury that
would remain unremedied if the state proceedings terminated in his
favor. Id. at 54. The Court, however, did not rely only on equitable
principles. It was also concerned about the "more vital" notion of fed-
eralism and comity implicated by interfering with ongoing state pro-
ceedings:

    This underlying reason for restraining courts of equity from
    interfering with criminal prosecutions is reinforced by an
    even more vital consideration, the notion of ‘comity,’ that
8                    MOORE v. CITY   OF   ASHEVILLE
    is, a proper respect for state functions, a recognition of the
    fact that the entire country is made up of a Union of separate
    state governments, and a continuance of the belief that the
    National Government will fare best if the States and their
    institutions are left free to perform their separate functions
    in their separate ways.

Id. at 44 (emphasis added). This underlying policy heightened the
degree of irreparable injury a plaintiff had to show to obtain such an
injunction — namely, that the state statute was "flagrantly and
patently" unconstitutional or that it was being enforced in "bad faith,"
in a harassing manner, or in "any other unusual circumstance that
would call for equitable relief." Id. at 54.

   Moore contends first that the district court erroneously applied the
doctrine of Younger v. Harris because that doctrine applies only to
protect ongoing state proceedings from federal interference. He points
out that there were no pending state proceedings at the time because
he had forgone the opportunity to appeal both the first citation by pay-
ing the $50 fine and the second citation by not appealing to the City
Manager within the time allowed by the ordinance. Similarly, he
argues, at the time of the district court’s decision to abstain, the City
administrative bodies and the state courts were "doing nothing related
to [his] Noise Ordinance citations[;] they plan[ned] on doing nothing
related to the citations, nor could they [have done] anything in the
future related to the citations."

   Before addressing Moore’s argument that the lack of any pending
state proceedings renders Younger inapplicable, we are prompted by
Moore’s emphasis on the finality of the administrative decisions in
this case to consider first two separate, but closely related doctrines:
res judicata, see Huffman, 420 U.S. at 607-08 n.19, and the Rooker-
Feldman doctrine, as Moore himself has suggested.

   It is now established by federal common law that federal courts
will apply res judicata to unreviewed determinations of state adminis-
trative agencies if the State itself would do so. See Univ. of Tenn. v.
Elliott, 478 U.S. 788, 799 (1986) (holding that "when a state agency
acting in a judicial capacity resolves disputed issues of fact properly
before it which the parties have had an adequate opportunity to liti-
                      MOORE v. CITY   OF   ASHEVILLE                     9
gate, federal courts must give the agency’s factfinding the same pre-
clusive effect to which it would be entitled in the State’s courts"
(internal quotation marks and citation omitted)). The Court drew on
the rationale of the full-faith-and-credit provisions of 28 U.S.C.
§ 1738 and the Full Faith and Credit Clause of the U.S. Constitution,
U.S. Const. art. IV, § 1, to adopt a federal common law principle that
serves the values of both repose and federalism. Id. at 798-99. Thus,
if North Carolina were to give its own unreviewed determinations of
administrative agencies preclusive effect, so too would a district court
in a federal action. But res judicata was not raised as a defense before
the district court, and that court accordingly did not address the ques-
tion of its applicability. See Huffman, 420 U.S. at 607-08 n.19.

   The Rooker-Feldman doctrine might likewise be considered to bar
a federal action from in effect reviewing state administrative agency
"judgments."2 Because the decision of an administrative agency can
be appealed vertically by petitioning the state courts and the U.S.
Supreme Court for review, it might be argued that the Rooker-
Feldman doctrine should apply to administrative "judgments" as it
does to court judgments — i.e., to bar what in effect would become
a lateral review of a state agency "judgment" in a U.S. district court.
Again, however, this issue was neither presented to the district court
nor decided by it. Moreover, while we have never considered the
question, other courts of appeals have concluded that the Rooker-
Feldman doctrine does not apply to administrative "judgments," lim-
iting its application only to state court judgments. See, e.g., Van
  2
   As we summarized the Rooker-Feldman doctrine in American Reli-
able Insurance Co. v. Stillwell, 336 F.3d 311 (4th Cir. 2002), "a ‘party
losing in state court is barred from seeking what in substance would be
appellate review of the state judgment in a United States district court.’"
Id. at 316 (quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06
(1994)). Although federalism and comity surely attend application of the
Rooker-Feldman doctrine, the doctrine operates principally to preserve
the structure of appeals from state courts to the United States Supreme
Court under 28 U.S.C. § 1257(a) and to bar any proceeding that would
functionally amount to a lateral appeal to a United States district court.
See Stillwell, 336 F.3d at 316-17. For this reason, the Rooker-Feldman
doctrine prohibits a district court even from "consideration of ‘issues
actually presented to and decided by a state court.’" Id. at 317 (quoting
Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997)).
10                   MOORE v. CITY   OF   ASHEVILLE
Harken v. City of Chicago, 103 F.3d 1346, 1348-49 (7th Cir. 1997);
Narey v. Dean, 332 F.3d 1521, 1525-26 (11th Cir. 1994); Ivy Club v.
Edwards, 943 F.2d 270, 284 (3d Cir. 1991); Scott v. Flowers, 910
F.2d 201, 208 (5th Cir. 1990).

   More important to the issue before us are the subtle distinctions to
be made between the policies underlying res judicata and the Rooker-
Feldman doctrine, on the one hand, and those underlying the Younger
doctrine, on the other. Although res judicata and Rooker-Feldman bar
federal courts from reconsidering state court judgments, those doc-
trines are not designed specifically to promote respect for state sub-
stantive policies, and they thus apply regardless of whether the state
judgment implicates a substantive state interest. The Younger doc-
trine, on the other hand, addresses both concerns as demonstrated by
the Supreme Court’s extension of Younger beyond the context of state
criminal proceedings to only those state proceedings that implicate
equally weighty state interests.

   In extending Younger to prescribe abstention in favor of state civil
actions, the Supreme Court in Huffman, 420 U.S. 592, was mindful
that the doctrine was originally applied to protect the state interests
represented in criminal prosecutions. Consequently, it extended the
Younger doctrine only to civil cases in which important state interests
were at stake, such as a nuisance action:

     Strictly speaking, this element of Younger [the reluctance of
     federal courts to interfere with a criminal prosecution] is not
     available to mandate federal restraint in civil cases. But
     whatever may be the weight attached to this factor in civil
     litigation involving private parties, we deal here with a state
     proceeding which in important respects is more akin to a
     criminal prosecution than are most civil cases. The State is
     a party to the Court of Common Pleas proceeding, and the
     proceeding is both in aid of and closely related to criminal
     statutes which prohibit the dissemination of obscene materi-
     als. Thus, an offense to the State’s interest in the nuisance
     litigation is likely to be every bit as great as it would be
     were this a criminal proceeding.
                      MOORE v. CITY    OF   ASHEVILLE                    11
Id. at 604. Thus, recognizing that the State’s nuisance action was a
coercive civil proceeding to which the State was a party, the Supreme
Court concluded that federal court interference would disrupt the
State’s efforts "to protect the very interests which underlie its criminal
laws." Id. at 605; see also Ohio Civil Rights Comm’n, 477 U.S. at 628
(holding that the "elimination of prohibited sex discrimination is a
sufficiently important state interest" to bring state administrative pro-
ceedings by a civil rights commission within the ambit of Younger);
Middlesex County Ethics Comm., 457 U.S. at 434 (holding that Youn-
ger protects ongoing state disciplinary proceedings because the State
"has an extremely important interest in maintaining and assuring the
professional conduct of the attorneys it licenses").3

   The case before us implicates not only concerns about avoiding
duplicative litigation and respecting the appellate processes designed
by Congress and the Asheville City Council, but also concerns about
respecting Asheville’s efforts to enforce its substantive policies
against noise disturbances. Because Younger is the only doctrine that
addresses all of these concerns, and because neither res judicata nor
the Rooker-Feldman doctrine was raised in the district court, we con-
clude that Younger is the doctrine most completely applicable to the
circumstances of this case.

   According to Moore, the fact that the state proceedings concluded
prior to his federal complaint undermines the rationale behind Youn-
ger abstention. He states, "If Younger’s underpinnings rest on a desire
of the federal courts to not ‘unduly interfere with the legitimate activi-
ties of the States,’ then once the state proceedings have become final,
for whatever reason, there is no justification for a federal court to
abstain because there is no interference with the legitimate activities
of the states" (quoting Younger, 401 U.S. at 44). He adds, "Younger
does not require abstention merely because [he] at one point had a
state remedy available to him which he chose not to pursue because
  3
   Although the Supreme Court has since extended Younger beyond pro-
ceedings to which the State is a party, see, e.g., Pennzoil Co. v. Texaco,
Inc., 481 U.S. 1, 13 (1987), it has done so only when the civil proceed-
ings "involv[e] certain orders that are uniquely in furtherance of the state
courts’ ability to perform their judicial functions." New Orleans Pub.
Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 368 (1989).
12                   MOORE v. CITY   OF   ASHEVILLE
those state proceedings are now completely final. . . . Younger never
intended such an absurd result."

   Although Moore’s argument makes sense under Younger’s original
articulation, it overlooks the Supreme Court’s extension of the doc-
trine in subsequent cases to give full effect to the policies underlying
Younger in the context of completed state proceedings. In Huffman,
the Supreme Court applied Younger to bar a federal action, even when
the state court proceedings had ended by the time the federal com-
plaint was filed, so long as the federal complaint was designed "to
annul the results of a state trial." Huffman, 420 U.S. at 609. It is true
that the Supreme Court has not yet held that a federal court should
abstain under Younger from hearing a federal claim when the plaintiff
has failed to exhaust state administrative remedies and defaulted on
his opportunity to do so. The Court did, however, suggest such an
application in Huffman and applied the Younger doctrine in the face
of pending administrative proceedings in Ohio Civil Rights Commis-
sion, 477 U.S. at 628-29.

   In Huffman, the plaintiff filed a federal § 1983 action to enjoin, on
U.S. constitutional grounds, enforcement of a state court civil judg-
ment entered against him, declaring that his theater was a nuisance
because it showed pornographic films. Noting that the plaintiff had
failed to appeal the judgment to the state appellate court, the Supreme
Court held that the lower federal court should have abstained from
enjoining the enforcement of the judgment under the Younger doc-
trine.

   The strict holding of Huffman applied Younger to bar federal inter-
vention into a state coercive civil proceeding when the plaintiff filed
his federal complaint after the state judgment had been rendered but
before the time for appealing had run its course. Although it was
unclear whether the state court judgment had become nonappealable
before the federal court entered its injunction judgment, the Supreme
Court suggested that that fact was not critical to the application of the
Younger doctrine:

     We need not, however, engage in such inquiry. For regard-
     less of when the Court of Common Pleas’ judgment became
     final, we believe that a necessary concomitant of Younger is
                      MOORE v. CITY   OF   ASHEVILLE                   13
     that a party in appellee’s posture must exhaust his state
     appellate remedies before seeking relief in the District
     Court, unless he can bring himself within one of the excep-
     tions as specified in Younger.
420 U.S. at 608. The Court’s lack of concern about the relative timing
of the federal and state court proceedings was deliberate to allow the
Court to maintain its focus on the core Younger concerns of (1)
whether the federal action was "duplicative," (2) whether it cast a "di-
rect aspersion on the capabilities and good faith of state appellate
courts," (3) whether it was "disruptive" of the State’s important inter-
ests, and (4) whether the federal action was "designed to annul the
results of [the] state trial." Id. at 608-09.

   In the case before us, Moore sought federal court intervention
apparently after the state administrative "judgment" had become non-
appealable by reason of his failure timely to take available state ave-
nues of review. To apply Younger to this circumstance might stretch
Huffman slightly beyond its strict holding. But we conclude that any
differences between the timing in this case and in Huffman do not
alter the proper legal analysis. We continue to focus on Younger’s
policy of commanding federal restraint when the federal action is
duplicative, casts aspersion on state proceedings, disrupts important
state enforcement efforts, and is designed to annul a state proceeding.

   By initiating this suit in federal court after the state administrative
agency determined that he had violated the noise disturbance ordi-
nance, Moore seeks to relitigate a dispute that has already been
resolved and to receive as damages the amounts that he paid as fines.
Moreover, to the extent that Moore in this case seeks to annul or tram-
ple on the results of state administrative proceedings, he interferes
with the State’s interest in enforcing its substantive laws as well as
its interest in enforcing those laws through available administrative
procedures and in its own courts. That Moore did not avail himself
of state-provided avenues for review can only cast aspersion on the
State’s "capabilities and good faith," Huffman, 420 U.S. at 608, and
deprive the State of "a function which quite legitimately is left [to the
state appellate bodies], that of overseeing [agency] dispositions of
constitutional issues which arise in civil litigation over which they
have jurisdiction," id. at 609. Federal court intervention would also
14                   MOORE v. CITY   OF   ASHEVILLE
disrupt the City’s efforts to enforce its substantive policy against
noise disturbances.

   Thus, regardless of whether state appellate remedies were still
available at the time Moore filed suit in federal court or whether he
had already defaulted on such remedies, the federal court intervention
that he sought would be duplicative, would disrupt the State’s sub-
stantive policies, would offend the State’s appellate processes, and
would undo what the State has done by a now-nonappealable order.
Accordingly, we conclude that under Huffman, the Younger doctrine
applies to bar federal court reconsideration of state coercive proceed-
ings even when the state proceedings have ended, as long as the fed-
eral proceeding casts aspersion on the state proceedings or annuls
their results.

   The final step to application of the Younger-Huffman doctrine to
this case, however, requires consideration of whether the exhaustion
principles imposed by the Huffman Court to protect state appellate
court proceedings apply as well to protect state appellate administra-
tive proceedings. To conclude that they do, we rely on the Court’s
decision in Ohio Civil Rights Commission, 477 U.S. 619. There, the
Supreme Court held that Younger required federal courts to abstain in
favor of pending state administrative proceedings.4 Rejecting the
plaintiff’s argument that abstention in favor of such proceedings was
inappropriate because state law did not authorize the agency to
address constitutional challenges, the Court explained that abstention
was nonetheless appropriate because the agency could "construe its
own statutory mandate in the light of federal constitutional principles"
or the plaintiff could raise its constitutional claims in "state-court
judicial review of the administrative proceeding." Id. at 629.
  4
   Generally, claimants bringing suit in federal court under 42 U.S.C.
§ 1983 need not exhaust their administrative remedies. See Patsy v. Flor-
ida Bd. of Regents, 457 U.S. 596 (1982). In Ohio Civil Rights Commis-
sion, however, the Court distinguished remedial state administrative
proceedings, which it had addressed in Patsy, from those that are coer-
cive, concluding that Younger requires federal courts to abstain in favor
of pending state administrative proceedings that are coercive in nature.
477 U.S. at 627 n.2. The administrative proceedings against Moore were
unquestionably coercive, as were those in Ohio Civil Rights Commission,
and the Patsy principle is therefore inapplicable.
                      MOORE v. CITY     OF   ASHEVILLE                 15
   We find the rationale behind the Court’s holding in Ohio Civil
Rights Commission equally applicable where the administrative pro-
ceedings are no longer pending because of the plaintiff’s failure to
exhaust his administrative appellate remedies. In particular, by failing
to pursue administrative appellate remedies, the plaintiff short-circuits
both the agency’s ability to interpret its statutes in conformity with
the Constitution and the state courts’ ability to correct constitutionally
infirm agency decisions.

   At bottom, we conclude that the Younger principles were properly
applied in this case to bar federal court intervention in state adminis-
trative proceedings even when the defendant to those proceedings had
failed to exhaust available administrative appeals, thereby defaulting
on his appellate rights. Such a holding rests, we conclude, on the
rationales of Huffman and Ohio Civil Rights Commission, which
extended Younger to circumstances like those before us.

                                   IV

   At oral argument, Moore seemed to concede the application of the
Younger principles to unexhausted but completed administrative pro-
ceedings, and he redirected his argument more forcefully to his sec-
ond contention that his complaint does not look retrospectively on the
state enforcement proceedings against him and therefore does not
seek to challenge or annul them. Indeed, as he argues, his complaint
is forward-looking, filed in an effort to declare Asheville’s ordinances
unconstitutional for future application. In his brief, he maintains that
if he is not able to prosecute this action for such prospective relief,
he would "be left to either flout the Asheville noise ordinance or
forgo his constitutional right to free speech." "Abstaining in this
case," he states, "would have the absurd and unintended result of leav-
ing Moore with no remedy for the violation of his constitutional
rights."

   Of course, if Moore is correct about his characterization of his
complaint, he is correct in arguing that the Younger doctrine should
not be applied to stay this action. See Wooley v. Maynard, 430 U.S.
705, 711 (1977) (noting that Younger does not bar a wholly prospec-
tive federal action even if the plaintiff failed to exhaust his state
appellate remedies on a prior conviction). In Wooley, the federal
16                   MOORE v. CITY   OF   ASHEVILLE
plaintiff had been convicted of violating a state statute and had
already served his sentence when he brought suit in federal court,
seeking a declaratory judgment that the statute under which he had
been convicted was unconstitutional and an injunction enjoining the
State from prosecuting him in the future under the statute. Id. at 708-
09. Because the federal plaintiff sought prospective relief against the
threat of future prosecution and did not seek to "have his record
expunged, or to annul any collateral effects" of his conviction, the
Supreme Court held that Younger did not require the federal court to
abstain even though the plaintiff had failed to seek review of his con-
viction in the state appellate court. Id. at 710-11.

   While Moore’s argument rests on sound legal principles, we dis-
agree with his characterization of his complaint as wholly prospective.
To be sure, his complaint does request a declaratory judgment and an
injunction from future prosecution, and such relief may be based on
allegations in the complaint that Moore’s street preaching is ongoing.
But the complaint also seeks to annul the effects of the prior state
administrative proceedings to the extent that Moore seeks a declara-
tory judgment that the City of Asheville unconstitutionally applied its
ordinances to cite him in the past and demands direct and consequen-
tial monetary damages from the City for its actions.

   Moore’s complaint lays out in some detail the City’s actions in cit-
ing him for violation of the noise ordinance, once in March and again
in April 2003. He alleges that both of the City’s enforcement actions
were illegal inasmuch as they relied on an ordinance that was uncon-
stitutional under the First Amendment, and he asserts that these
enforcements caused him monetary damages, both direct and conse-
quential. For example, he repeatedly alleges in his complaint that
Asheville’s noise ordinance "as applied, has caused . . . Plaintiff to
suffer actual . . . injury and damage"; that "Plaintiff has and will con-
tinue to suffer . . . monetary damages as a result of [the City’s]
actions"; that he has "in the past and will continue to suffer in the
future, direct and consequential damages." And in his prayer for
relief, he demands "such damages as are reasonable and just under
[the] circumstances as a direct and proximate result of [the City’s]
violations of Plaintiff’s constitutional rights."

   These demands for monetary damages in respect to the City’s
actions are retrospective in that they seek to compensate Moore for
                     MOORE v. CITY     OF   ASHEVILLE                 17
injury that has already occurred; they look backward toward a wrong
committed in the past. Cf. Edelman v. Jordan, 415 U.S. 651, 668
(1974) (explaining that a remedy that is "measured in terms of a mon-
etary loss resulting from a past breach of a legal duty" is retrospective
for purposes of Eleventh Amendment immunity). Obviously such an
award would annul the effects of the State’s proceedings by essen-
tially refunding to Moore part or all of the fines he paid in connection
with his citations. Because Moore’s complaint in its present form is
not limited to seeking prospective relief, it does not fit within the
Wooley v. Maynard exception to Younger’s exhaustion requirement.
Thus, the district court correctly applied Younger in abstaining from
proceeding further under Moore’s complaint as it is drafted.

                                   V

   In sum, Moore’s complaint challenging Asheville’s noise ordi-
nance is broad, alleging both past conduct by the City, which he con-
tends was illegal and damaging, and ongoing unlawful conduct. For
relief, he seeks a declaration that the City’s enforcement in the past
was illegal and continues to be illegal; that the City be enjoined; and
that the City pay him direct and consequential money damages for its
past conduct. To the extent that Moore’s complaint looks back on the
City’s past actions and demands compensation for them, it seeks to
annul what has already been determined by two police officers and
the Asheville Noise Ordinance Appeals Board. Even though no state
proceedings were pending when Moore filed his federal complaint —
because he had let the times for appeal lapse — we conclude that his
efforts in this case to cast aspersion on state processes and to annul
the results of administrative proceedings were properly barred by the
district court under Younger-Huffman. Accordingly, we affirm.

   Because no avenues are now open for Moore to exhaust state
administrative and judicial appeals with respect to his two citations,
his federal complaint must be dismissed in its present form. Accord-
ingly, we remand to permit the district court to modify its order in this
regard. Of course, Moore is not barred from attempting to pursue
wholly prospective relief in federal court as authorized by Wooley v.
Maynard.

                                        AFFIRMED AND REMANDED